DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities: claim 17 must end with a period.  Appropriate correction is required.
Allowable Subject Matter
Claims 7-16 are allowed. Claim 17 is solely objected to based upon the informality identified above.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, the prior art fails to teach or suggest a ventilator device including all elements and functionality recited by the instant claim. Of initial note the claim is drawn to a ventilator “device” as opposed to a ventilator “system” which implies that the elements of the claim must form a single structure. The claims then recite the 
The closest prior art to the instant claim are: Wickham et al. (WO 99/08738), Psaros (U.S. Patent 6152132), and Tham (U.S. Pub. 2012/0174926).
Wickham fails to teach or suggest the requirements of the instant claim for at least the reason that it does not include isolated gas supplies from both a compressor and an oxygen source of the ventilator. At best Wickham teaches that the flow generator 218 and drive means 220 are replaced with a high pressure oxygen or compressed air feed, for example from an external source such as a compressed gas storage tank (Pg. 6, Ln. 25-29). However, that would only suggest one of a compressor or an oxygen source with flow generator 18 not being changed in nature. Thus, one having ordinary skill in the art at the time of the effective filing of the invention would not have considered it prima facie obvious to have modified Wickham in order to have arrived at the instantly claimed invention without improper hindsight reasoning.
Psaros a ventilator (Fig. 4) where turbine 8 can be replaced with a compressor (Col. 4, Ln. 45-48) and where oxygen can be provided from dispensing unit 38 (Col. 5, Ln. 38-41). However, gas delivery from the location of turbine 8 and from dispensing unit 38 are mixed within gas flow channel 18 prior to exiting the ventilator (Fig. 5). Psaros thus fails to teach or suggest the requiring isolating of flows recited in the instant claim and one having ordinary skill in the art at the time of the effective filing of the invention would not have considered it prima facie obvious beginning from Psaros to have arrived at the instantly claimed invention without improper hindsight reasoning.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner notes that in the interests of compact prosecution multiple phone calls were made to Attorney Jacob Gober (#74399) requesting an examiner’s amendment to place the application in condition for allowance. However, at the present time no return call has been received and thus this Office action must be mailed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785